UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7358



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY CLIFF HALLETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-93-8, CA-97-517-2)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Cliff Hallett, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Cliff Hallett seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).   We have reviewed the record and district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court. See United States v. Hallett, Nos. CR-93-8;

CA-97-517-2 (M.D.N.C. June 22, 1998).      Further, we note that

Hallett’s claim regarding Federal Rule of Evidence 801(d)(2)(E) is

meritless, because the coconspirator testimony that he attacks was

not hearsay. Finally, Hallett waived appellate review of his claim

under 18 U.S.C. § 201(c)(2) (1994) by failing to raise this claim

in his objections to the magistrate judge’s recommendation.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2